Title: To James Madison from William C. C. Claiborne, 9 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 9 August 1805, New Orleans. “I have this day received a Duplicate of the communication to me from Governor Folch, which was lost by Captain Carmick on his passage from Pensacola to this City. It bears date the 6th of June last, and Governor Folch thus expresses himself, ‘Captain Carmick in the service of the United States delivered to me your Excellency’s favor Dated the 26th. of April last, whereby your Excellency requests my protection for the persons employed in the Mail, which conformably to an order of the American Government is to be established from Washington City to New Orleans, and to go through his Majesty’s Territory as far as seventy Miles. I do accede to the Solicitation of your Excellency, being Sensible of the advantage which may result from Such an establishment for the Public, and that it will tend to promote the good understanding which happily prevails between our respective Governments.’ There are now Sir, no impediments to the running of the Mail from hence to Fort Stoddart, and I hope it may prove a Safe and expeditious conveyance for Letters.”
        